Exhibit 10.4

 

AMENDED AND RESTATED
1993 DIRECTORS’ STOCK OPTION PLAN OF
INCYTE CORPORATION

(As Amended as of May 19, 2005)

 


SECTION 1.         INTRODUCTION.


 

The Plan was adopted on July 28, 1993, amended and restated as of March 30,
2001, and last amended as of May 19, 2005.  The purpose of the Plan is to offer
the Company’s Nonemployee Directors an opportunity to acquire a proprietary
interest in the success of the Company, or to increase such interest, by
purchasing Shares of the Company’s Stock.  The Plan seeks to achieve this
purpose by providing for the grant of nonstatutory options to purchase Stock.

 

The Plan is intended to comply in all respects with Rule 16b-3 (or its
successor) under the Exchange Act and shall be construed accordingly.

 


SECTION 2.         DEFINITIONS.


 


(A)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME.


 


(B)           “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF EITHER OF THE
FOLLOWING EVENTS:


 


(I)            A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS, AS A
RESULT OF WHICH FEWER THAN ONE-HALF OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO
EITHER:


 

(A)          HAD BEEN DIRECTORS OF THE COMPANY 24 MONTHS PRIOR TO SUCH CHANGE;
OR

 

(B)           WERE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD OF DIRECTORS
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE DIRECTORS WHO HAD BEEN
DIRECTORS OF THE COMPANY 24 MONTHS PRIOR TO SUCH CHANGE AND WHO WERE STILL IN
OFFICE AT THE TIME OF THE ELECTION OR NOMINATION; OR

 


(II)           ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT) BY THE ACQUISITION OR AGGREGATION OF SECURITIES IS OR BECOMES
THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES ORDINARILY (AND APART FROM RIGHTS ACCRUING UNDER SPECIAL
CIRCUMSTANCES) HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS (THE “BASE
CAPITAL STOCK”); EXCEPT THAT ANY CHANGE IN THE RELATIVE BENEFICIAL OWNERSHIP OF
THE COMPANY’S SECURITIES BY ANY PERSON RESULTING SOLELY FROM A REDUCTION IN THE
AGGREGATE NUMBER OF OUTSTANDING SHARES OF BASE CAPITAL STOCK, AND ANY DECREASE
THEREAFTER IN SUCH PERSON’S OWNERSHIP OF SECURITIES, SHALL BE DISREGARDED UNTIL
SUCH PERSON INCREASES IN ANY MANNER, DIRECTLY OR INDIRECTLY, SUCH PERSON’S
BENEFICIAL OWNERSHIP OF ANY SECURITIES OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


(C)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(D)           “COMPANY” SHALL MEAN INCYTE CORPORATION (FORMERLY INCYTE
GENOMICS, INC.), A DELAWARE CORPORATION.


 


(E)           “EMPLOYEE” SHALL MEAN AN EMPLOYEE (WITHIN THE MEANING OF
SECTION 3401(C) OF THE CODE AND THE REGULATIONS THEREUNDER) OF THE COMPANY OR OF
A SUBSIDIARY OF THE COMPANY.


 


(F)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(G)           “EXERCISE PRICE” SHALL MEAN THE AMOUNT FOR WHICH ONE SHARE MAY BE
PURCHASED UPON EXERCISE OF AN OPTION, AS SPECIFIED IN THE APPLICABLE STOCK
OPTION AGREEMENT.


 


(H)           “FAIR MARKET VALUE” SHALL MEAN THE MARKET PRICE OF STOCK,
DETERMINED BY THE BOARD OF DIRECTORS AS FOLLOWS:


 


(I)            IF STOCK WAS TRADED OVER-THE-COUNTER ON THE DATE IN QUESTION BUT
WAS NOT TRADED ON THE NASDAQ STOCK MARKET, THEN THE FAIR MARKET VALUE SHALL BE
EQUAL TO THE MEAN BETWEEN THE LAST REPORTED REPRESENTATIVE BID AND ASKED PRICES
QUOTED FOR SUCH DATE BY THE PRINCIPAL AUTOMATED INTER-DEALER QUOTATION SYSTEM ON
WHICH STOCK IS QUOTED OR, IF THE STOCK IS NOT QUOTED ON ANY SUCH SYSTEM, BY THE
“PINK SHEETS” PUBLISHED BY THE NATIONAL QUOTATION BUREAU, INC.;


 


(II)           IF STOCK WAS TRADED OVER-THE-COUNTER ON THE DATE IN QUESTION AND
WAS TRADED ON THE NASDAQ STOCK MARKET, THEN THE FAIR MARKET VALUE SHALL BE EQUAL
TO THE LAST-TRANSACTION PRICE QUOTED FOR SUCH DATE BY THE NASDAQ STOCK MARKET;


 


(III)          IF STOCK WAS TRADED ON A STOCK EXCHANGE ON THE DATE IN QUESTION,
THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO THE CLOSING PRICE REPORTED FOR SUCH
DATE BY THE APPLICABLE COMPOSITE-TRANSACTIONS REPORT; AND


 


(IV)          IF NONE OF THE FOREGOING PROVISIONS IS APPLICABLE, THEN THE FAIR
MARKET VALUE SHALL BE DETERMINED BY THE BOARD OF DIRECTORS IN GOOD FAITH ON SUCH
BASIS AS IT DEEMS APPROPRIATE.


 

In all cases, the determination of Fair Market Value by the Board of Directors
shall be conclusive and binding on all persons.

 


(I)            “FULL RETIREMENT” SHALL MEAN THE RETIREMENT FROM THE BOARD OF
DIRECTORS OF A MEMBER AFTER SUCH MEMBER REACHES THE AGE OF 70.


 


(J)            “NONEMPLOYEE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD OF
DIRECTORS WHO IS NOT AN EMPLOYEE.


 


(K)           “NONSTATUTORY OPTION” SHALL MEAN A STOCK OPTION NOT DESCRIBED IN
SECTIONS 422(B) OR 423(B) OF THE CODE.

 

2

--------------------------------------------------------------------------------


 


(L)            “OPTION” SHALL MEAN A NONSTATUTORY OPTION GRANTED UNDER THE PLAN
AND ENTITLING THE HOLDER TO PURCHASE SHARES.


 


(M)          “OPTIONEE” SHALL MEAN AN INDIVIDUAL WHO HOLDS AN OPTION.


 


(N)           “PLAN” SHALL MEAN THIS 1993 DIRECTORS’ STOCK OPTION PLAN OF INCYTE
CORPORATION (FORMERLY INCYTE GENOMICS, INC.), AS IT MAY BE AMENDED FROM TIME TO
TIME.


 


(O)           “REVERSE SPLIT” SHALL MEAN THE ONE-FOR-TWO REVERSE SPLIT OF THE
STOCK AUTHORIZED BY THE BOARD OF DIRECTORS PRIOR TO THE INITIAL ADOPTION OF THE
PLAN.


 


(P)           “SERVICE” SHALL MEAN SERVICE AS A MEMBER OF THE BOARD OF
DIRECTORS, WHETHER OR NOT AS A NONEMPLOYEE DIRECTOR.


 


(Q)           “SHARE” SHALL MEAN ONE SHARE OF STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 6 (IF APPLICABLE).  ALL REFERENCES TO NUMBERS OF SHARES IN
SECTION 3 HEREOF GIVE EFFECT TO THE REVERSE SPLIT AND THE 100% STOCK DIVIDENDS
PAID IN NOVEMBER 1997 AND AUGUST 2000.


 


(R)            “STOCK” SHALL MEAN THE COMMON STOCK ($.001 PAR VALUE) OF THE
COMPANY.


 


(S)           “STOCK OPTION AGREEMENT” SHALL MEAN THE AGREEMENT BETWEEN THE
COMPANY AND AN OPTIONEE THAT CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS
PERTAINING TO HIS OR HER OPTION.


 


(T)            “SUBSIDIARY” SHALL MEAN ANY CORPORATION, IF THE COMPANY AND/OR
ONE OR MORE OTHER SUBSIDIARIES OWN NOT LESS THAN 50 PERCENT OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF OUTSTANDING STOCK OF SUCH CORPORATION. 
A CORPORATION THAT ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE
ADOPTION OF THE PLAN SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH
DATE.


 


(U)           “TOTAL AND PERMANENT DISABILITY” SHALL MEAN THAT THE OPTIONEE IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR WHICH HAS LASTED, OR CAN BE EXPECTED TO LAST, FOR A CONTINUOUS PERIOD
OF NOT LESS THAN ONE YEAR.


 


SECTION 3.      STOCK SUBJECT TO PLAN.


 


(A)           BASIC LIMITATION.  SHARES OFFERED UNDER THE PLAN SHALL BE
AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.  THE AGGREGATE NUMBER OF
SHARES WHICH MAY BE ISSUED UNDER THE PLAN SHALL NOT EXCEED 1,500,000 SHARES,
SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 6. THE NUMBER OF SHARES THAT ARE
SUBJECT TO OPTIONS AT ANY TIME SHALL NOT EXCEED THE NUMBER OF SHARES THAT THEN
REMAIN AVAILABLE FOR ISSUANCE UNDER THE PLAN.  THE COMPANY, DURING THE TERM OF
THE PLAN, SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUFFICIENT SHARES TO
SATISFY THE REQUIREMENTS OF THE PLAN.


 


(B)           ADDITIONAL SHARES.  IN THE EVENT THAT ANY OUTSTANDING OPTION FOR
ANY REASON EXPIRES OR IS CANCELED OR OTHERWISE TERMINATED, THE SHARES ALLOCABLE
TO THE UNEXERCISED PORTION OF SUCH OPTION SHALL AGAIN BE AVAILABLE FOR THE
PURPOSES OF THE PLAN.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.      TERMS AND CONDITIONS OF OPTIONS.


 


(A)           STOCK OPTION AGREEMENT.  EACH GRANT OF AN OPTION UNDER THE PLAN
SHALL BE EVIDENCED BY A STOCK OPTION AGREEMENT BETWEEN THE OPTIONEE AND THE
COMPANY.  SUCH OPTION SHALL BE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF
THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS AND CONDITIONS THAT ARE NOT
INCONSISTENT WITH THE PLAN AND THAT THE BOARD OF DIRECTORS DEEMS APPROPRIATE FOR
INCLUSION IN A STOCK OPTION AGREEMENT.


 


(B)           INITIAL GRANTS.  EACH NEW NONEMPLOYEE DIRECTOR WHO FIRST JOINS THE
BOARD OF DIRECTORS AFTER JUNE 1, 2005 SHALL RECEIVE AN OPTION COVERING 35,000
SHARES WITHIN ONE BUSINESS DAY AFTER HIS OR HER INITIAL ELECTION TO THE BOARD OF
DIRECTORS.  THE NUMBER OF SHARES INCLUDED IN AN OPTION SHALL BE SUBJECT TO
ADJUSTMENT UNDER SECTION 6.


 


(C)           ANNUAL GRANTS.  ON THE FIRST BUSINESS DAY FOLLOWING THE CONCLUSION
OF EACH REGULAR ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS, EACH NONEMPLOYEE
DIRECTOR WHO WILL CONTINUE SERVING AS A MEMBER OF THE BOARD OF DIRECTORS
THEREAFTER SHALL RECEIVE AN OPTION COVERING 20,000 SHARES, SUBJECT TO ADJUSTMENT
UNDER SECTION 6.  EACH NONEMPLOYEE DIRECTOR WHO IS NOT INITIALLY ELECTED AT A
REGULAR ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS SHALL RECEIVE AN OPTION TO
PURCHASE A PRO RATA PORTION OF 20,000 SHARES WITHIN TEN BUSINESS DAYS OF SUCH
DIRECTOR’S ELECTION BASED ON THE NUMBER OF FULL MONTHS REMAINING FROM DATE OF
ELECTION UNTIL THE NEXT REGULAR ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS
DIVIDED BY TWELVE.  ANY FRACTIONAL SHARES RESULTING FROM SUCH CALCULATION SHALL
BE ROUNDED UP TO THE NEAREST WHOLE NUMBER.


 


(D)           EXERCISE PRICE.  THE EXERCISE PRICE UNDER EACH OPTION SHALL BE
EQUAL TO 100 PERCENT OF THE FAIR MARKET VALUE OF THE STOCK SUBJECT TO SUCH
OPTION ON THE DATE WHEN SUCH OPTION IS GRANTED.  THE ENTIRE EXERCISE PRICE OF
SHARES ISSUED UNDER THE PLAN SHALL BE PAYABLE IN CASH WHEN SUCH SHARES ARE
PURCHASED, EXCEPT AS FOLLOWS:


 


(I)            PAYMENT MAY BE MADE ALL OR IN PART WITH SHARES THAT HAVE ALREADY
BEEN OWNED BY THE OPTIONEE OR THE OPTIONEE’S REPRESENTATIVE FOR MORE THAN SIX
MONTHS AND THAT ARE SURRENDERED TO THE COMPANY IN GOOD FORM FOR TRANSFER.  SUCH
SHARES SHALL BE VALUED AT THEIR FAIR MARKET VALUE ON THE DATE WHEN THE NEW
SHARES ARE PURCHASED UNDER THE PLAN.


 


(II)           PAYMENT MAY BE MADE ALL OR IN PART BY THE DELIVERY (ON A FORM
PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE DIRECTION TO A SECURITIES BROKER
APPROVED BY THE COMPANY TO SELL SHARES AND TO DELIVER ALL OR PART OF THE SALES
PROCEEDS TO THE COMPANY IN PAYMENT OF ALL OR PART OF THE EXERCISE PRICE AND ANY
WITHHOLDING TAXES.


 


(III)          PAYMENT MAY BE MADE ALL OR IN PART BY THE DELIVERY (ON A FORM
PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE DIRECTION TO PLEDGE SHARES TO A
SECURITIES BROKER OR LENDER APPROVED BY THE COMPANY, AS SECURITY FOR A LOAN, AND
TO DELIVER ALL OR PART OF THE LOAN PROCEEDS TO THE COMPANY IN PAYMENT OF ALL OR
PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES.


 


(E)           VESTING.  EACH OPTION GRANTED UNDER SUBSECTION (B) ABOVE SHALL
BECOME EXERCISABLE (I) AS TO ONE-FOURTH (1/4) OF THE TOTAL NUMBER OF SHARES
COVERED BY SUCH OPTION ON

 

4

--------------------------------------------------------------------------------


 


THE FIRST ANNIVERSARY OF THE DATE OF GRANT AND (II) AS TO ONE-FORTY-EIGHTH
(1/48) OF THE TOTAL NUMBER OF SHARES COVERED BY SUCH OPTION ON EACH OF A SERIES
OF THIRTY-SIX (36) MONTHLY INSTALLMENTS THEREAFTER.  EXCEPT AS SET FORTH IN THE
NEXT SUCCEEDING SENTENCE AND IN THE LAST SENTENCE OF THIS SUBSECTION (E), EACH
OPTION GRANTED UNDER SUBSECTION (C) ABOVE SHALL BECOME EXERCISABLE IN FULL ON
THE FIRST ANNIVERSARY OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT EACH SUCH
OPTION SHALL BECOME EXERCISABLE IN FULL IMMEDIATELY PRIOR TO THE NEXT REGULAR
ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS FOLLOWING SUCH DATE OF GRANT IN THE
EVENT SUCH MEETING OCCURS PRIOR TO SUCH FIRST ANNIVERSARY DATE.  EXCEPT AS SET
FORTH IN THE LAST SENTENCE OF THIS SUBSECTION (E), EACH OPTION GRANTED UNDER
SUBSECTION (C) TO NONEMPLOYEE DIRECTORS WHO WERE NOT INITIALLY ELECTED AT A
REGULAR ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS SHALL BECOME EXERCISABLE IN
FULL IMMEDIATELY PRIOR TO THE NEXT REGULAR ANNUAL MEETING OF THE COMPANY’S
STOCKHOLDERS FOLLOWING THE DATE OF GRANT.  NOTWITHSTANDING THE FOREGOING, EACH
OPTION GRANTED UNDER SUBSECTION (C) ABOVE THAT IS OUTSTANDING SHALL BECOME
EXERCISABLE IN FULL IN THE EVENT THAT A CHANGE IN CONTROL OCCURS WITH RESPECT TO
THE COMPANY.


 


(F)            TERM OF OPTIONS.  SUBJECT TO SUBSECTIONS (G) AND (H) BELOW, EACH
OPTION SHALL EXPIRE ON THE 10TH ANNIVERSARY OF THE DATE WHEN SUCH OPTION WAS
GRANTED.


 


(G)           TERMINATION OF SERVICE (EXCEPT BY DEATH).  IF AN OPTIONEE’S
SERVICE TERMINATES FOR ANY REASON OTHER THAN DEATH, THEN HIS OR HER OPTIONS
SHALL EXPIRE ON THE EARLIEST OF THE FOLLOWING OCCASIONS (PROVIDED, HOWEVER, THAT
CLAUSE (III) BELOW SHALL BE APPLICABLE ONLY TO OPTIONS GRANTED AFTER MARCH 29,
2005):


 


(I)            THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (F) ABOVE;


 


(II)           THE DATE 24 MONTHS AFTER THE TERMINATION OF THE OPTIONEE’S
SERVICE, IF THE TERMINATION OCCURS BECAUSE OF HIS OR HER TOTAL AND PERMANENT
DISABILITY;


 


(III)          THE DATE 12 MONTHS AFTER THE TERMINATION OF THE OPTIONEE’S
SERVICE, IF THE TERMINATION OCCURS BECAUSE OF HIS OR HER FULL RETIREMENT; OR


 


(IV)          THE DATE SIX MONTHS AFTER THE TERMINATION OF THE OPTIONEE’S
SERVICE FOR ANY REASON OTHER THAN TOTAL AND PERMANENT DISABILITY OR, IF CLAUSE
(III) ABOVE IS APPLICABLE, FULL RETIREMENT.


 

The Optionee may exercise all or part of his or her Options at any time before
the expiration of such Options under the preceding sentence, but only to the
extent that such Options had become exercisable before his or her Service
terminated.  The balance of such Options shall lapse when the Optionee’s Service
terminates.  In the event that the Optionee dies after the termination of his or
her Service but before the expiration of his or her Options, all or part of such
Options may be exercised at any time prior to their expiration by the executors
or administrators of the Optionee’s estate or by any person who has acquired
such Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan, but only to the extent that such Options had become
exercisable before his or her Service terminated.

 


(H)           DEATH OF OPTIONEE.  IF AN OPTIONEE DIES WHILE HE OR SHE IS IN
SERVICE, THEN HIS OR HER OPTIONS SHALL EXPIRE ON THE EARLIER OF THE FOLLOWING
DATES:

 

5

--------------------------------------------------------------------------------


 


(I)            THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (F) ABOVE;
OR


 


(II)           THE DATE 24 MONTHS AFTER HIS OR HER DEATH.


 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of his or her estate or by any person who has acquired such
Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan.

 


(I)            NONTRANSFERABILITY.  NO OPTION SHALL BE TRANSFERABLE BY THE
OPTIONEE OTHER THAN BY WILL, BY WRITTEN BENEFICIARY DESIGNATION OR BY THE LAWS
OF DESCENT AND DISTRIBUTION.  AN OPTION MAY BE EXERCISED DURING THE LIFETIME OF
THE OPTIONEE ONLY BY THE OPTIONEE OR BY THE OPTIONEE’S GUARDIAN OR LEGAL
REPRESENTATIVE.  NO OPTION OR INTEREST THEREIN MAY BE TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED BY THE OPTIONEE DURING HIS OR HER LIFETIME, WHETHER BY
OPERATION OF LAW OR OTHERWISE, OR BE MADE SUBJECT TO EXECUTION, ATTACHMENT OR
SIMILAR PROCESS.


 


(J)            STOCKHOLDER APPROVAL.  SUBSECTION (E) ABOVE NOTWITHSTANDING, NO
OPTION SHALL BE EXERCISABLE UNDER ANY CIRCUMSTANCES UNLESS AND UNTIL THE
COMPANY’S STOCKHOLDERS HAVE APPROVED THE PLAN.


 

(k)           Notwithstanding the foregoing, the Board of Directors may from
time to time increase the number of Shares subject to an initial or annual grant
of Options under Subsection (b) or (c) above to any Nonemployee Director to the
extent the Board of Directors determines necessary to induce a Nonemployee
Director to become or remain a Nonemployee Director or to reflect an increase in
the duties or responsibilities of the Nonemployee Director, subject to all terms
and conditions of the Plan otherwise applicable to grants of Options, except
that the Exercise Price under each such Option may be equal to or greater than
one hundred percent (100%) of the Fair Market Value of the Stock subject to the
Option on the date when such Option is granted and each such Option may become
exercisable on the same schedule as set forth in Subsection (e) or on a
different schedule, as the Board of Directors in each case shall determine.

 


SECTION 5.      MISCELLANEOUS PROVISIONS.


 


(A)           NO RIGHTS AS A STOCKHOLDER.  AN OPTIONEE, OR A TRANSFEREE OF AN
OPTIONEE, SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES
COVERED BY HIS OR HER OPTION UNTIL HE OR SHE BECOMES ENTITLED, PURSUANT TO THE
TERMS OF SUCH OPTION, TO RECEIVE SUCH SHARES.  NO ADJUSTMENT SHALL BE MADE,
EXCEPT AS PROVIDED IN SECTION 6.


 


(B)          MODIFICATION, EXTENSION AND ASSUMPTION OF OPTIONS.  WITHIN THE
LIMITATIONS OF THE PLAN, THE BOARD OF DIRECTORS MAY MODIFY, EXTEND OR ASSUME
OUTSTANDING OPTIONS OR MAY ACCEPT THE CANCELLATION OF OUTSTANDING OPTIONS
(WHETHER GRANTED BY THE COMPANY OR ANOTHER ISSUER) IN RETURN FOR THE GRANT OF
NEW OPTIONS FOR THE SAME OR A DIFFERENT NUMBER OF SHARES AND AT THE SAME OR A
DIFFERENT EXERCISE PRICE; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS MAY NOT
MODIFY OUTSTANDING OPTIONS TO LOWER THE EXERCISE PRICE NOR MAY THE BOARD OF
DIRECTORS ASSUME OR ACCEPT THE CANCELLATION OF OUTSTANDING OPTIONS IN RETURN FOR
THE GRANT OF NEW OPTIONS WITH A LOWER EXERCISE PRICE, UNLESS SUCH ACTION HAS
BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS..  THE FOREGOING NOTWITHSTANDING, NO
MODIFICATION OF AN OPTION SHALL, WITHOUT THE

 

6

--------------------------------------------------------------------------------


 


CONSENT OF THE OPTIONEE, IMPAIR SUCH OPTIONEE’S RIGHTS OR INCREASE HIS OR HER
OBLIGATIONS UNDER SUCH OPTION.


 


(C)           RESTRICTIONS ON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
UNDER THE PLAN UNLESS THE ISSUANCE AND DELIVERY OF SUCH SHARES COMPLY WITH (OR
ARE EXEMPT FROM) ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING (WITHOUT
LIMITATION) THE SECURITIES ACT OF 1933, AS AMENDED, THE RULES AND REGULATIONS
PROMULGATED THEREUNDER, STATE SECURITIES LAWS AND REGULATIONS, AND THE
REGULATIONS OF ANY STOCK EXCHANGE ON WHICH THE COMPANY’S SECURITIES MAY THEN BE
LISTED.  THE COMPANY MAY IMPOSE RESTRICTIONS UPON THE SALE, PLEDGE OR OTHER
TRANSFER OF SUCH SHARES (INCLUDING THE PLACEMENT OF APPROPRIATE LEGENDS ON STOCK
CERTIFICATES) IF, IN THE JUDGMENT OF THE COMPANY AND ITS COUNSEL, SUCH
RESTRICTIONS ARE NECESSARY OR DESIRABLE IN ORDER TO ACHIEVE COMPLIANCE WITH THE
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE OR ANY OTHER LAW.


 


(D)           WITHHOLDING TAXES.  THE COMPANY’S OBLIGATION TO DELIVER STOCK UPON
THE EXERCISE OF AN OPTION SHALL BE SUBJECT TO ANY APPLICABLE TAX WITHHOLDING
REQUIREMENTS.


 


(E)           NO RETENTION RIGHTS.  NO PROVISION OF THE PLAN, NOR ANY OPTION
GRANTED UNDER THE PLAN, SHALL BE CONSTRUED AS GIVING ANY PERSON THE RIGHT TO BE
ELECTED AS, OR TO BE NOMINATED FOR ELECTION AS, A NONEMPLOYEE DIRECTOR OR TO
REMAIN A NONEMPLOYEE DIRECTOR.


 


SECTION 6.      ADJUSTMENT OF SHARES.


 


(A)           GENERAL.  IN THE EVENT OF A SUBDIVISION OF THE OUTSTANDING STOCK,
A DECLARATION OF A DIVIDEND PAYABLE IN SHARES, A DECLARATION OF A DIVIDEND
PAYABLE IN A FORM OTHER THAN SHARES IN AN AMOUNT THAT HAS A MATERIAL EFFECT ON
THE VALUE OF SHARES, A COMBINATION OR CONSOLIDATION OF THE OUTSTANDING STOCK
INTO A LESSER NUMBER OF SHARES, A RECAPITALIZATION, A SPIN-OFF, A
RECLASSIFICATION OR A SIMILAR OCCURRENCE, THE BOARD OF DIRECTORS SHALL MAKE
APPROPRIATE ADJUSTMENTS IN ONE OR MORE OF (I) THE NUMBER OF SHARES AVAILABLE FOR
FUTURE GRANTS UNDER SECTION 3, (II) THE NUMBER OF SHARES TO BE COVERED BY EACH
NEW OPTION UNDER SECTION 4, (III) THE NUMBER OF SHARES COVERED BY EACH
OUTSTANDING OPTION OR (IV) THE EXERCISE PRICE UNDER EACH OUTSTANDING OPTION.


 


(B)           REORGANIZATIONS.  IN THE EVENT THAT THE COMPANY IS A PARTY TO A
MERGER OR OTHER REORGANIZATION, OUTSTANDING OPTIONS SHALL BE SUBJECT TO THE
AGREEMENT OF MERGER OR REORGANIZATION.  SUCH AGREEMENT SHALL PROVIDE (I) FOR THE
ASSUMPTION OF OUTSTANDING OPTIONS BY THE SURVIVING CORPORATION OR ITS PARENT,
(II) FOR THEIR CONTINUATION BY THE COMPANY, IF THE COMPANY IS A SURVIVING
CORPORATION, (III) FOR PAYMENT OF A CASH SETTLEMENT EQUAL TO THE DIFFERENCE
BETWEEN THE AMOUNT TO BE PAID FOR ONE SHARE PURSUANT TO SUCH AGREEMENT AND THE
EXERCISE PRICE OR (IV) FOR THE ACCELERATION OF THEIR EXERCISABILITY FOLLOWED BY
THE CANCELLATION OF OPTIONS NOT EXERCISED, IN ALL CASES WITHOUT THE OPTIONEES’
CONSENT.  ANY CANCELLATION SHALL NOT OCCUR UNTIL AFTER SUCH ACCELERATION IS
EFFECTIVE AND OPTIONEES HAVE BEEN NOTIFIED OF SUCH ACCELERATION.


 


(C)           RESERVATION OF RIGHTS.  EXCEPT AS PROVIDED IN THIS SECTION 6, AN
OPTIONEE SHALL HAVE NO RIGHTS BY REASON OF (I) ANY SUBDIVISION OR CONSOLIDATION
OF SHARES OF STOCK OF ANY CLASS, (II) THE PAYMENT OF ANY DIVIDEND OR (III) ANY
OTHER INCREASE OR DECREASE IN THE NUMBER OF SHARES

 

7

--------------------------------------------------------------------------------


 


OF STOCK OF ANY CLASS.  ANY ISSUE BY THE COMPANY OF SHARES OF STOCK OF ANY
CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL NOT
AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE
NUMBER OR EXERCISE PRICE OF SHARES SUBJECT TO AN OPTION.  THE GRANT OF AN OPTION
PURSUANT TO THE PLAN SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE
COMPANY TO MAKE ADJUSTMENTS, RECLASSIFICATIONS, REORGANIZATIONS OR CHANGES OF
ITS CAPITAL OR BUSINESS STRUCTURE, TO MERGE OR CONSOLIDATE OR TO DISSOLVE,
LIQUIDATE, SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 


SECTION 7.      DURATION AND AMENDMENTS.


 


(A)           TERM OF THE PLAN.  THE PLAN SHALL BECOME EFFECTIVE ON THE DATE OF
ITS ADOPTION BY THE BOARD OF DIRECTORS, SUBJECT TO APPROVAL OF THE COMPANY’S
STOCKHOLDERS.  THE PLAN SHALL REMAIN IN EFFECT UNTIL IT IS TERMINATED UNDER
SUBSECTION (B) BELOW.


 


(B)           RIGHT TO AMEND OR TERMINATE THE PLAN.  THE BOARD OF DIRECTORS MAY
AMEND, SUSPEND OR TERMINATE THE PLAN AT ANY TIME AND FOR ANY REASON, EXCEPT THAT
THE PROVISIONS OF THE PLAN RELATING TO THE AMOUNT, PRICE AND TIMING OF OPTION
GRANTS SHALL NOT BE AMENDED MORE THAN ONCE IN ANY SIX-MONTH PERIOD.  ANY
AMENDMENT OF THE PLAN SHALL BE SUBJECT TO THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS TO THE EXTENT REQUIRED BY APPLICABLE LAWS, REGULATIONS, RULES,
LISTING STANDARDS OR OTHER REQUIREMENTS, INCLUDING (WITHOUT LIMITATION)
RULE 16B-3 UNDER THE EXCHANGE ACT.  STOCKHOLDER APPROVAL SHALL NOT BE REQUIRED
FOR ANY OTHER AMENDMENT OF THE PLAN.


 


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO SHARES SHALL BE ISSUED OR
SOLD UNDER THE PLAN AFTER THE TERMINATION THEREOF, EXCEPT UPON EXERCISE OF AN
OPTION GRANTED PRIOR TO SUCH TERMINATION.  THE TERMINATION OF THE PLAN, OR ANY
AMENDMENT THEREOF, SHALL NOT AFFECT ANY OPTION PREVIOUSLY GRANTED UNDER THE
PLAN.


 


SECTION 8.      EXECUTION.


 

To record the amendment of the Plan as of May 19, 2005, the Company has caused
its authorized officer to execute the same.

 

 

INCYTE CORPORATION

 

 

 

 

 

By

  /s/ Paul A. Friedman

 

 

 

 

Title

    President & Chief Executive Officer

 

8

--------------------------------------------------------------------------------